Citation Nr: 0305867	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  96-15 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to March 30, 
1999. 

3.  Entitlement to an evaluation in excess of 50 percent for 
PTSD since March 30, 1999.

4.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities (TDIU).

(The issues involving an increased evaluation for the 
veteran's service-connected PTSD, both prior to and since 
March 30, 1999, as well as the TDIU claim will be the subject 
of a later decision.)




REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  In December 2000, the Board remanded the 
case to the RO for additional development.  That development 
has been accomplished and the case is once again before the 
Board for review. 

Unfortunately, the Board finds that additional development is 
needed concerning the issues of entitlement to an increased 
evaluation for PTSD prior to and since March 30, 1999, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
Upon its completion, the Board will provide notice of the 
development as required by Rule of Practice 903 (67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing the 
veteran's response, the Board will prepare a separate 
decision addressing these issues.  

The Board also finds that the veteran's TDIU claim is 
inextricably intertwined with the increased rating claims.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Therefore, the Board will defer rendering a decision this 
issue until after the requested development has been 
completed. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim concerning an increased evaluation for 
tinnitus, and has obtained and fully developed all evidence 
necessary for the equitable disposition of the claim.

2.  The veteran suffers from recurrent bilateral tinnitus, 
which has not been shown to present an exceptional or unusual 
disability picture such as marked interference with 
employment or the need for frequent hospitalizations.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2001); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.25(b) (2002); 38 C.F.R. § 4.86, Diagnostic Code 6260 
(effective prior to and on June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected tinnitus.  In the interest of clarity, the Board 
will initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of the issue on appeal.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159. 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The veteran has been examined to determine the nature and 
severity of his tinnitus.  In addition, there does not appear 
to be any outstanding medical records that are relevant to 
this appeal.  The Board further observes that the discussions 
in the rating decision of December 2002, the statement of the 
case issued in January 2003, as well as various letters by 
the RO have informed the veteran of the information and 
evidence necessary to substantiate his claim for an increased 
rating for tinnitus.  The RO also notified the veteran of the 
evidence, if any, he was expected to obtain and which 
evidence, if any, VA would obtain.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  In a December 
2001 letter, the RO notified the veteran of the VCAA and 
noted that he could contact that office by telephone if he 
had any questions or needed assistance with his claim.  Id.  

The Board thus finds that further development of the record 
is not necessary and that additional advisement under 38 
U.S.C. § 5103(a) is not required.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate.

II.  Discussion

In June 1994, the veteran filed a claim for service 
connection for tinnitus.  Tinnitus is "a noise in the ear, 
such as ringing, buzzing, roaring, or clicking".  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 (28th ed. 1994).  
That claim was eventually granted by the RO in a rating 
decision of December 2002.  The RO assigned a 10 percent 
evaluation, effective June 15, 1994.  The veteran appealed 
that decision with respect to the 10 percent evaluation.  

Since the veteran's claim arises from his disagreement with 
the initial evaluation assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3; 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

The veteran's tinnitus has been evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code (DC) 6260.  The rating criteria for tinnitus, 
as in effect prior to June 10, 1999, provide for a maximum 10 
percent rating when tinnitus is persistent as a symptom of 
head injury, concussion, or acoustic trauma.  38 C.F.R. § 
4.87a, DC 6260 (in effect prior to June 10, 1999). Under the 
new rating criteria, in effect since June 10, 1999, a maximum 
10 percent rating is provided for recurrent tinnitus.  The 
Note that follows provides that a separate evaluation for 
tinnitus may be combined with an evaluation under DCs 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  
38 C.F.R. § 4.87, DC 6260 (in effect from June 10, 2001).

The veteran underwent a VA examination of his ears as well as 
an audiological evaluation in October 2001.  At that time, 
the veteran reported constant, severe tinnitus in both ears 
since Vietnam.  Based on a review of the claims file, as well 
as findings from an audiological evaluation, the examiner 
determined that it was as likely as not that the veteran's 
tinnitus was related to his military service.  

The veteran has not presented any argument in support of his 
claim for an increased evaluation.  In his notice of 
disagreement, the veteran's representative simply states that 
a 100 percent schedular rating for tinnitus is warranted, 
with no underlying argument to support this contention.  
However, a 10 percent rating is the only and, therefore, the 
highest rating available for tinnitus.  The Board also finds 
no other applicable code that would afford a higher rating.  
As such, an evaluation in excess of 10 percent under DC 6260 
cannot be granted, regardless of the severity of this 
disorder.

The Board also finds that it has no authority to award 
separate 10 percent ratings for each ear.  The Board notes 
that both the old and the new criteria under DC 6260 make no 
reference to separate ratings for each ear.  The Board has 
also considered 38 C.F.R. § 4.25(b), which states: "Except as 
otherwise provided in this schedule, the disabilities arising 
from a single disease entity, e.g., arthritis, multiple 
sclerosis, cerebrovascular accidence, etc., are to be rated 
separately[,] as are all other disabling conditions, if any."  
38 C.F.R. § 4.25(b).  Tinnitus, however, cannot be considered 
two separate disabilities merely because it affects two ears.  
Therefore, a separate 10 percent rating for each ear is not 
warranted. 

The Board has also given consideration to the potential 
application of 38 C.F.R.      § 3.321(b)(1).  In exceptional 
cases where schedular evaluations are found to be inadequate, 
the RO may refer a claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.   

In this case, however, the evidence does not demonstrate, nor 
has the veteran alleged, that his tinnitus has resulted in 
marked interference with employment or frequent periods of 
hospitalization.  The evidence shows that the veteran is 
unable to work because of psychiatric and orthopedic 
disabilities.  No medical professional has attributed the 
veteran's inability to work to his tinnitus.  Accordingly, 
with the lack of evidence showing an unusual disability not 
contemplated by the Rating Schedule, the Board concludes that 
a remand to the RO for referral of these issues to the VA 
Central Office for consideration of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321, is not warranted.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
initial evaluation in excess of 10 percent for tinnitus.  
Hence, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2098-
2099 (2000); see also Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (holding that the VCAA did not alter the 
benefit-of-the doubt doctrine).  Accordingly, the appeal is 
denied.






ORDER

An initial evaluation in excess of 10 percent for tinnitus is 
denied.




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

